DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior Action Vacated
The prior action dated 11/23/2021 is hereby vacated, and the following action issued in lieu of that action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 
Claims 1-5, 11-13, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stowe et al. (US 2012/0103212) in view of Gaffney et al. (US 6374734), further in view of Stowe (US 2013/0081549). 	Regarding claims 1 and 11, Stowe et al. disclose “an imaging blanket for variable data lithography (Figure 2b) comprising:  	a substrate (item 22);  	a foam layer disposed on the substrate (item 21); 	an elastomeric layer disposed on the foam layer (item 20), the elastomeric layer comprising a silicone elastomer (paragraph 52).”  	Stowe et al. fail to specifically disclose that the imaging blanket, as a whole, “does not include a fabric layer,” but does disclose that the intermediate layer maybe have variable compressibility and durometer (paragraph 51), or that the intermediate layer can be a layer of foam with woven mesh laminated together (paragraph 51).   	However, Gaffney et al. show that in a similar construction of a printing blanket (Figures 5 and 6), an intermediate layer which is compressible and is made from foam (column 11, lines 35-36) is used in order to prevent slippage at points of contact (column 11, lines 12-34).   Gaffney et al. also suggest that a compressible layer by itself, of a compressible layer with fabric layers would serve the same purpose (column 12, lines 4-19); that is, that a compressible intermediate layer by itself or a compressible layer with a fabric layer inside the compressible layer are equivalents for the same purpose.   	It has been held that the selection of a known material based upon its suitability for its intended use is prima facie obvious.  See MPEP §2144.07.  Furthermore, it has been held that substituting equivalents known for the same purpose is prima facie obvious.  See MPEP §2144.06. 2 to about 10 W/m2.”  However, it has been held that when the claimed and prior art products are at least substantially identical, any properties are presumed inherent.  See MPEP§2112.01.  In this instance, since the modified blanket of Stowe et al. is at least substantially structurally identical to that claimed, the recited property of the thermal conductivity is presumed inherent.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stowe et al., in view of Gaffney et al. and Kanungo et al. (US 2017/0341452).
 	Regarding claim 20, Stowe et al. disclose “a variable data lithography system (Figures), comprising:  	an imaging member (Figure 2B) comprising an imaging blanket (Figure 2B), the imaging blanket comprising:  		a substrate (item 22);  		a foam layer disposed on the substrate (item 21);  		an elastomeric layer disposed on the foam layer (item 20), the elastomeric layer comprising a silicone elastomer (paragraph 52); 		wherein the imaging blanket does not include a fabric layer (paragraph 51 does not require a fabric layer),”  	a fountain solution subsystem configured for applying a layer of fountain solution to the imaging blanket (item 30);  	a patterning subsystem configured for selectively removing portions of the fountain solution layer so as to produce a latent image (item 36);  	an inker subsystem configured for applying ink over the imaging blanket to thereby 
 	Stowe et al. fail to specifically disclose that the imaging blanket, as a whole, “does not include a fabric layer,” but does disclose that the intermediate layer may have variable compressibility and durometer (paragraph 51), or that the intermediate layer can be a layer of foam with woven mesh laminated together (paragraph 51).   	However, Gaffney et al. show that in a similar construction of a printing blanket (Figures 5 and 6), an intermediate layer which is compressible and is made from foam (column 11, lines 35-36) is used in order to prevent slippage at points of contact (column 11, lines 12-34).   Gaffney et al. also suggest that a compressible layer by itself, of a compressible layer with fabric layers would serve the same purpose (column 12, lines 4-19); that is, that a compressible intermediate layer by itself or a compressible layer with a fabric layer inside the compressible layer are equivalents for the same purpose.   	It has been held that the selection of a known material based upon its suitability for its intended use is prima facie obvious.  See MPEP §2144.07.  Furthermore, it has been held that substituting equivalents known for the same purpose is prima facie obvious.  See MPEP §2144.06.  	Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to:   	i) use a foam layer as the compressible layer of Stowe et al. because it has been shown in the art to be suitable as a compressible layer.  See MPEP §2144.07; and/or 	ii) substitute the foam compressible layer of Gaffney et al. for the combination foam/fabric layer of Stowe et al. because they have been shown in the art to be suitable for the same purpose.  See MPEP §2144.06. 	Stowe et al. also fail to teach “and a top coat comprising fluorosilicone and at least one .
Claims 7-10, 14, 15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stowe et al., Gaffney et al., Stowe and Kanungo et al. (US 2017/0341452).
 	Regarding claims 7, 8, and 10, Stowe et al., as modified, disclose all that is claimed, as in claim 1 above, except “further comprising a top coat comprising fluorosilicone and at least one infrared-absorbing filler.”  However, Kanungo et al. teach a multilayer imaging blanket for variable data lithography which includes a topcoat of fluorosilicone and carbon black (paragraph 9) with a primer layer (paragraph 9) in order to obtain optimum transfer of ink to media (paragraph 7).  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to include a topcoat layer of fluorosilicone with carbon black on top of a primer layer on the modified imaging blanket of Stowe et al. in order to obtain optimum transfer of ink to media. 	Regarding claim 9, Stowe et al., as modified, disclose all that is claimed, as in claim 7 above, but fails to specify the value of the thermal conductivity: “wherein the elastomeric layer has a thermal conductivity ranging from about 0.5 W/m2 to about 10 W/m2.”  However, it has been held that when the claimed and prior art products are at least substantially identical, any properties are presumed inherent.  See MPEP§2112.01.  In this instance, since the modified blanket of Stowe et al. is at least substantially structurally identical to that claimed, the recited property of the thermal conductivity is presumed inherent..
Response to Arguments
Applicant's arguments filed 08/16/2021 have been fully considered but they are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ZIMMERMAN whose telephone number is (571)272-2749. The examiner can normally be reached Monday-Thursday, 9:30AM-6:30PM, First Fridays: 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA D ZIMMERMAN/Primary Examiner, Art Unit 2853